Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/524172     Attorney's Docket #: 87845-US-PA 
Filing Date: 7/29/2019; 
					
Applicant: Ting-Yu et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2022 has been entered.
  
Applicant’s Amendment filed 4/29/2022 has been acknowledged.
Claims 8 and 15-20 have been cancelled.
Claim 28 has been added.

Claim Objections
Claim 25 is objected to because of the following informalities:  In claim 25, lines 5, the phrase “encapsulating the encapsulant material” should probably be 
–encapsulating the at least one semiconductor device--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25-27, insofar as claim 25 can be understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patel et al. (U.S. Patent Application Publication # 2020/0319416 A1 A1).
In regards to claim 25, Patel et al. (figure 3B) show a semiconductor package 300, comprising: an encapsulated semiconductor packaged (combination of 220,120,140a,140b,140c,160a,160b,160c) disposed on the substrate 120, and comprising at least one semiconductor device (140a,140b) and an encapsulating material 220 encapsulating the encapsulating material (assumed the at least one semiconductor device 140a,140b); and a plurality of heat dissipation films 160a,160b disposed on the at least one semiconductor device (140a,140b) and the encapsulating material 220 in an array manner, wherein a thickness (thickness of 160a) of one of the plurality of heat dissipation films 160a is greater than a thickness (thickness of 160b) of other one of the plurality of heat dissipation films 160b, and the one 160a of the plurality of heat dissipation films 160a,160b and the other one 160b of the plurality of heat dissipation films 160a,160b are disposed side-by-side on the same plane (160a,160b are on the same plane) of the encapsulated semiconductor package (combination of 220,120,140a,140b,140c,160a,160b,160c).

In regards to claim 26, Patel et al. show wherein the one 160a of the plurality of heat dissipation films 160a,160b is located at a peripheral region of the encapsulated semiconductor package (combination of 220,120,140a,140b,140c,160a,160b,160c) and the other one 160b of the plurality of heat dissipation films 160a,160b, which is located at a central region (middle of package) of the encapsulated semiconductor package (combination of 220,120,140a,140b,140c,160a,160b,160c).
In regards to claim 27, Patel et al. show wherein a viscosity of one 160a of the plurality of heat dissipation films 160a,160b is greater than a viscosity of other one 160b of the plurality of heat dissipation films 160a,160b, and the one 160a of the plurality of heat dissipation films 160a,160b and the other one 160b of the plurality of heat dissipation films 160a,160b are disposed on the same surface (disposed on the same surface of the bottom surface of 210).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9-13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent Application Publication # 2020/0335479 A1) in view of Saeidi et al. (U.S. Patent Application Publication # 2014/0061893 A1).
In regards to claim 1, Li et al. (figure 1G) show a semiconductor package 10a, comprising: a redistribution structure (128; see paragraph [0039]); at least one semiconductor device 120,122 mounted on the redistribution structure 128; and a heat dissipation film 134 disposed on the at least one semiconductor device 120,122, wherein  dissipation film 134 comprises thermally conductive material mixed with electrically insulating material (see paragraph [0043]).  Li et al. fail to explicitly show a plurality of heat dissipation films disposed on the at least one semiconductor device in an array manner, wherein sizes of the plurality of heat dissipation films, from a top view, are the same.
Saeidi et al. (figures 3 and 7) discloses a plurality of heat dissipation films 324 disposed on the at least one semiconductor device 304 in an array manner, wherein sizes of the plurality of heat dissipation films 324, from a top view, are the same.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use a plurality of heat dissipation films, from a top view, being the same size in Li et al., as taught by Saeidi et al., as it is well-known suitable material for its intended purpose (dissipating heat away from the semiconductor device) and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. (see MPEP 2143). 
In regards to claim 2, Li et al. as modified by Saeidi et al. further comprising an encapsulating material 124,126 disposed on the redistribution structure 128 and encapsulating the at least one semiconductor device 120,122.
In regards to claim 3, Li et al. as modified by Saeidi et al. discloses wherein a top surface of the encapsulating material 124,126 is coplanar with the upper surface of the at least one semiconductor device 120,122, and the heat dissipation film 134 disposed on the top surface of the encapsulating material 124,126.  Li et al. fail to explicitly show a plurality of heat dissipation films disposed on the at least one semiconductor device.
Saeidi et al. (figures 3 and 7) discloses a plurality of heat dissipation films 324 disposed on the at least one semiconductor device 304 in an array manner, wherein sizes of the plurality of heat dissipation films 324.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use a plurality of heat dissipation films, from a top view, being the same size in Li et al., as taught by Saeidi et al., as it is well-known suitable material for its intended purpose (dissipating heat away from the semiconductor device) and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. (see MPEP 2143). 

In regards to claim 4, Li et al. as modified by Saeidi et al. discloses wherein the at least one semiconductor device comprises a plurality of semiconductor devices 120,122 disposed on the redistribution structure 128 in a side by side manner and the heat dissipation film 122 jointly covering upper surface of the plurality of semiconductor devices 120,122, but fail to explicitly show the plurality of heat dissipation films jointly covering upper surface of the plurality of semiconductor devices.
Saeidi et al. (figures 3 and 7) discloses a plurality of heat dissipation films 324 disposed on the at least one semiconductor device 304.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use a plurality of heat dissipation films, from a top view, being the same size in Li et al., as taught by Saeidi et al., as it is well-known suitable material for its intended purpose (dissipating heat away from the semiconductor device) and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. (see MPEP 2143). 

In regards to claim 5, Li et al. as modified by Saeidi et al. discloses further comprises a substrate 118, wherein the redistribution structure 128 is mounted on the substrate 118 through a plurality of electrical connectors 130.
In regards to claim 6, Li et al. as modified by Saeidi et al. discloses a cover lid 136 disposed on (through 134,120,122,124,106,110) the substrate 118 and in contact with the heat dissipation film 134, but fail to explicitly show the plurality of heat dissipations
Saeidi et al. (figures 3 and 7) discloses a plurality of heat dissipation films 324 disposed on the at least one semiconductor device 304.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use a plurality of heat dissipation films, from a top view, being the same size in Li et al., as taught by Saeidi et al., as it is well-known suitable material for its intended purpose (dissipating heat away from the semiconductor device) and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. (see MPEP 2143). 
In regards to claim 9, Li et al. (figure 1G) show a semiconductor package 10a, comprising: a substrate 128; an encapsulated semiconductor package (shown but not labeled within 10a as 122,120,124,110,106) disposed on the substrate 128; and a heat dissipation film 134 disposed on the encapsulated semiconductor package (shown but not labeled within 10a as 122,120,124,110,106) and covering an upper surface of the encapsulated semiconductor package (shown but not labeled within 10a as 122,120,124,110,106) and a cover lid 136 disposed on the substrate 128 and in contact with the heat dissipation film 134.  Li et al. fail to explicitly show a plurality of heat dissipation films disposed on the encapsulated semiconductor package in an array manner and covering an upper surface of the encapsulated semiconductor package, wherein sizes of the plurality of heat dissipation films, from a top view, are the same; and a profile of one of the plurality of heat dissipation films from a top view is aligned with a profile of a contact surface of the one of the plurality of heat dissipation films for contacting encapsulated semiconductor package.
Saeidi et al. (figures 3 and 7) discloses a plurality of heat dissipation films 324 disposed on the encapsulated semiconductor package 304 in an array manner and covering an upper surface of the encapsulated semiconductor package 304, wherein sizes of the plurality of heat dissipation films 324, from a top view, are the same; and a profile of one of the plurality of heat dissipation films 324 from a top view is aligned with a profile of a contact surface (top of 304) of the one of the plurality of heat dissipation films 324 for contacting encapsulated semiconductor package 304.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use a plurality of heat dissipation films, from a top view, being the same size in Li et al., as taught by Saeidi et al., as it is well-known suitable material for its intended purpose (dissipating heat away from the semiconductor device) and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. (see MPEP 2143). 

In regards to claim 10, Li et al. as modified by Saeidi et al. discloses wherein the encapsulated semiconductor package (shown but not labeled within 10a as 122,120,124,110,106) comprises an encapsulating material 124 and at least one semiconductor device 102,122 encapsulated by the encapsulating material 124, and the heat dissipation film 134 cover an upper surface of the at least one semiconductor device 120,122, but fail to explicitly show the plurality of heat dissipations.
Saeidi et al. (figures 3 and 7) discloses a plurality of heat dissipation films 324 disposed on the at least one semiconductor device 304.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use a plurality of heat dissipation films, from a top view, being the same size in Li et al., as taught by Saeidi et al., as it is well-known suitable material for its intended purpose (dissipating heat away from the semiconductor device) and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. (see MPEP 2143). 
In regards to claim 11, Li et al. as modified by Saeidi et al. discloses wherein a top surface of the encapsulating material 124,126 is coplanar with the upper surface of the at least one semiconductor device 120,122, and the heat dissipation film 134 disposed on the top surface of the encapsulating material 124,126.  Li et al. fail to explicitly show a plurality of heat dissipation films disposed on the at least one semiconductor device.
Saeidi et al. (figures 3 and 7) discloses a plurality of heat dissipation films 324 disposed on the at least one semiconductor device 304 in an array manner.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use a plurality of heat dissipation films, from a top view, being the same size in Li et al., as taught by Saeidi et al., as it is well-known suitable material for its intended purpose (dissipating heat away from the semiconductor device) and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. (see MPEP 2143). 

In regards to claim 12, Li et al. as modified by Saeidi et al. discloses wherein the at least one semiconductor device comprises a plurality of semiconductor devices 120,122 disposed on the redistribution structure 128 in a side by side manner and the heat dissipation films 134 jointly covering upper surface of the plurality of semiconductor devices 120,122, but fail to explicitly show the plurality of heat dissipations.
Saeidi et al. (figures 3 and 7) discloses a plurality of heat dissipation films 324 disposed on the at least one semiconductor device 304.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use a plurality of heat dissipation films, from a top view, being the same size in Li et al., as taught by Saeidi et al., as it is well-known suitable material for its intended purpose (dissipating heat away from the semiconductor device) and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. (see MPEP 2143). 

In regards to claim 13, Li et al. as modified by Saeidi et al. discloses Li et al. as modified by Saeidi et al. discloses wherein the encapsulated semiconductor package (shown but not labeled within 10a as 122,120,124,110,106) further comprises a redistribution structure 128 where the at least one semiconductor device 120,122 is disposed, and the redistribution structure 128 is mounted on the substrate 118 through a plurality of electrical connectors 130.
In regards to claim 28, Li et al. as modified by Saeidi et al. discloses wherein the heat dissipation film 134 comprises thermally conductive material mixed with electrically insulating material and free of electrically conductive material (see paragraph [0043]).  Li et al. fail to explicitly show a plurality of heat dissipation films.
Saeidi et al. (figures 3 and 7) discloses a plurality of heat dissipation films 324 disposed on the at least one semiconductor device 304.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use a plurality of heat dissipation films, from a top view, being the same size in Li et al., as taught by Saeidi et al., as it is well-known suitable material for its intended purpose (dissipating heat away from the semiconductor device) and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. (see MPEP 2143).

Claims 7, 14, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent Application Publication # 2020/0335479 A1) in view of Saeidi et al. (U.S. Patent Application Publication # 2014/0061893 A1) and further in view of Kim et al. (U.S. Patent Application Publication # 2018/0240729 A1).
In regards to claims 7, 14 and 21, Li et al. as modified by Saeidi et al. show the features of the claimed invention as detailed above, but fail to explicitly show the plurality of heat dissipation films comprises at least one first heat dissipation film and at least one second heat dissipation film, and a thickness of the at least one first heat dissipation film is different from that of the at least one second heat dissipation film.
Kim et al. (figure 7) show wherein the plurality of heat dissipation films 112 comprises at least one first heat dissipation film (first thick portion of 112) and at least one second heat dissipation film (second thin portion of 112), and a thickness of the at least one first heat dissipation film (first thick portion of 112) is different from that of the at least one second heat dissipation film (second thin portion of 112) for the purpose of having higher performance and more functions.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use heat dissipation films have different thicknesses in Li et al. as modified by Saeidi et al., as taught by Kim et al., as it is well-known suitable material for its intended purpose (dissipating heat away from the semiconductor device) and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. (see MPEP 2143). 

In regards to claim 22,  Li et al. as modified by Saeidi et al. show the features of the claimed invention as detailed above, but fail to explicitly show discloses wherein the plurality of heat dissipation films  comprises at least one first heat dissipation film and at least one second heat dissipation film, the at least one first heat dissipation film and the at least one second heat dissipation film are disposed in a side-by-side manner, and a viscosity of the at least one first heat dissipation film is different from that of the at least one second heat dissipation film.
Kim et al. (figure 7) show wherein the plurality of heat dissipation films 112 comprises at least one first heat dissipation film (first thick portion of 112) and at least one second heat dissipation film (second thin portion of 112), and a thickness of the at least one first heat dissipation film (first thick portion of 112) is different from that of the at least one second heat dissipation film (second thin portion of 112) for the purpose of having higher performance and more functions.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use heat dissipation films have different thicknesses in Li et al. as modified by Saeidi et al., as taught by Kim et al., as it is well-known suitable material for its intended purpose (dissipating heat away from the semiconductor device) and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. (see MPEP 2143). 

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent Application Publication # 2020/0335479 A1) in view of Saeidi et al. (U.S. Patent Application Publication # 2014/0061893 A1) and further in view of Hsu et al. (U.S. Patent Application Publication # 2020/0243497 A1).
In regards to claims 23 and 24, Li et al. as modified by Saeidi et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein the plurality of semiconductor devices comprises at least one first semiconductor device disposed on a central region of the redistribution structure, and a plurality of second semiconductor devices surrounding the at least one first semiconductor device.
Hsu et al. is cited for showing a package structure.  Specifically, Hsu et al. (figures 13A-13L and 14) discloses wherein *the plurality of semiconductor devices 130,330 comprises at least one first semiconductor device (130 in center of 150) disposed on a central region of the redistribution structure 150, and a plurality of second semiconductor devices (130,330 on the outer perimeter on150; see figures 13A-13L) surrounding the at least one first semiconductor device (130 in center of 150) for the purpose of improving the processing capabilities and power consumption of the semiconductor devices and the integrated circuits by shrinking the minimum feature size.
Therefore, it would be obvious to one of ordinary skill in the art to use Hsu et al.’s semiconductor device arrangement to modify the combination of Li et al./Saeidi et al.’s devices for the purpose of improving the processing capabilities and power consumption of the semiconductor devices and the integrated circuits by shrinking the minimum feature size.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







5/24/2022

/Alexander O Williams/
Primary Examiner, Art Unit 2826